Title: General Orders, 10 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Thursday June 10th 1779.
          Parole Needham—C. Signs Newton. Natick.
        
        The rum and whisky in the Magazine to be divided among the brigade commissaries and a gill pr man issued to the whole Army this day.
        Four days flour to be issued to the troops so that the whole army may be served with flour up to sunday next inclusive—Two days fresh beef to be issued to day, and cattle equal to two days supply to be with each brigade commissary, ready to be slaughtered when wanted.
        All deficiencies of meat on the march are to be made good to the troops.
        The General directs that returns for the present deficiencies of shoes, in the several regiments be immediately made out (so as to be ready to draw them as soon as they arrive) agreeable to the mode pointed out in the order of the 30th of May last, which is to be strictly and inviolably observed in drawing every future supply of clothing and necessaries.
        The Quarter Master General is desired to have the roads leading from the several divisions to Chester examined and apply for the necessary parties to repair them.
      